Filing GAESOSSS SE Ae 18/1 S5UIE Ua sea BME SO PESD DOCK HOEAB% “Page 1 of 11

IN THE CIRCUIT COURT OF THE 17TH
JUDICIAL CIRCUIT, IN AND FOR
BROWARD COUNTY, FLORIDA

GENERAL JURISDICTION DIVISION

 

ANTHONNY CEDENO, )

)

Plaintiff, )

)

* )
) Case No.:

BRIGHT FLOORING DESIGNERS, CORP )

and NELSON MARTINEZ ENCISO, )

Defendants.

COMPLAINT

The Plaintiff, ANTHONNY CEDENO (the “Plaintiff’) sues the Defendants, BRIGHT
FLOORING DESIGNERS, CORP and NELSON MARTINEZ ENCISO (the “Defendants”), and
alleges:

L. This is an action for wrongful, retaliatory discharge of an employee in violation of
Section 440.205 of the Florida Statutes. This is also an action for unpaid overtime under the Fair
Labor Standards Act (the “Act” or the “FLSA”).

2: This is an action for damages that exceeds $30,000.00 exclusive of interest,
attorneys’ fees and costs.

3. The Defendant BRIGHT FLOORING DESIGNERS, CORP (“Bright”) is a
corporation duly authorized and existing under the laws of the State of Florida and conducting
business in Broward County, Florida. Defendant NELSON MARTINEZ ENCISO (“Martinez”)
is, upon information and belief, a resident of Broward County, Florida.

4. The acts or omissions giving rise to this Complaint occurred in whole or in part in

Broward, Florida.

fr SAENZ & ANDERSON

ww y TOF R ON Eves LAW
www.saenzanderson.com

%keK BIT EM: RROW ART COTINTV FT RRENTA TY FORMAN CT ERK IN/TS/ININ NA-26-9% DNA HERE
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 2 of 11

5. All conditions precedent to bringing this action have occurred, been performed or
been excused.

6. The Plaintiff has retained the undersigned counsel in order that his rights and
interests may be protected. The Plaintiff has become obligated to pay the undersigned a reasonable
attorneys’ fee.

T, At all times relevant, Plaintiff was employed by Bright as an assistant.

8. On or about October 3, 2020, the Plaintiff suffered a work-related injury, namely,
Plaintiff was in a car accident while a passenger in one of Bright’s vehicles, which did not have a
functioning seatbelt. The accident and resulting injury happened while Plaintiff was working for
Bright.

9. The injury alleged above required medical treatment.

10. After the work-related accident as described above, the Plaintiff reported his
injuries to Bright and requested medical treatment.

11. On or about October 6, 2020, Bright fired Plaintiff.

12. Plaintiffs work prior to his discharge was satisfactory or more than satisfactory.

13. At the time of Plaintiff's termination, Bright knew that Plaintiff was involved in a
work-related accident, that Plaintiff needed medical attention, and that the Plaintiff had consulted

with an attorney.

COUNT I: RETALIATORY DISCHARGE UNDER FLA. STAT. SEC, 440.205

 

14. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-13

above as if set out in full herein.

fr SAENZ & ANDERSON

ww VY ATTORNEYS LAW
“A nentaiioconcih
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 3 of 11

15. Fla. Stat. § 440.205 states: “No employer shall discharge, threaten to discharge,
intimidate, or coerce any employee by reason of such employee’s valid claim for compensation or
attempt to claim compensation under the Workers’ Compensation Law”.

16. Plaintiff's work prior to his discharge was satisfactory or more than satisfactory
and the sole apparent reason for the termination of Plaintiff's employment was that Plaintiff sought
or attempted to seek compensation under the Workers’ Compensation Law, as Plaintiff was
entitled to do.

17. A motivating factor which caused the Plaintiff's discharge as described above was
the request and/or attempted request for worker’s compensation benefits pursuant to Fla. Stat. §§
440 et. seq. Alternatively, Plaintiff would not have been fired but for his claiming worker’s
compensation benefits as described above.

18.  Bright’s termination of the Plaintiff was in direct violation of Fla. Stat. § 440.205
and, as a direct result, the Plaintiff has been damaged.

19. By reason of Bright’s wrongful discharge of Plaintiff, Plaintiff has been damaged
in that Plaintiff has suffered lost wages and emotional distress.

20. Bright’s conduct in wrongfully discharging Plaintiff was willful, wanton, and in
reckless disregard of Plaintiff's rights.

WHEREFORE, the Plaintiff respectfully requests judgment against Bright for all back
wages from the date of discharge to the present; front wages; compensatory mental damages; and
for any and all other relief that this Court may deem just and proper.

JURY TRIAL DEMAND

Plaintiff demands a trial by jury of all issues so triable.

OY SAENZ & ANDERSON
Ww PW ATTORNEYS AT LAW

www.saenzanderson.com
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 4 of 11

COUNT I: UNPAID OVERTIME AGAINST BRIGHT

21. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-13
above as if set out in full herein.

22. This is an action to recover money damages for unpaid overtime wages under the
laws of the United States. This Court has jurisdiction pursuant to the FLSA, 29 U.S.C. § 201-219
(Section 216 for jurisdictional placement).

23. Plaintiff is a resident of Broward County, Florida, within the jurisdiction of this
Honorable Court. Plaintiff is a covered employee for purposes of the Act.

24. Bright, all times material hereto, was and is engaged in interstate commerce.

25. This action is brought by Plaintiff to recover from Bright unpaid overtime
compensation, as well as an additional amount as liquidated damages, costs, and reasonable
attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the
provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of
his employees... for a work week longer than 40 hours unless such employee receives
compensation for his employment in excess of the hours above-specified at a rate not less than one
and a half times the regular rate at which he is employed.”

26. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29
U.S.C. § 216(b). Bright is and, at all times pertinent to this Complaint, was engaged in interstate
commerce. At all times pertinent to this Complaint, Bright operates as an organization which sells
and/or markets its services and/or goods to customers from throughout the United States and also
provides its services for goods sold and transported from across state lines of other states, and
Bright obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

sources, uses telephonic transmissions going over state lines to do its business, transmits funds

OX SAENZ & ANDERSON ‘

we ATTORNEY § L A W
ie vaondat baonee
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 5 of 11

outside the State of Florida, and otherwise regularly engages in interstate commerce, particularly
with respect to its employees. Upon information and belief, the annual gross revenue of Bright
was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those
similarly-situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s
requirements.

27. By reason of the foregoing, Bright is and was, during all times hereafter mentioned,
an enterprise engaged in commerce or in the production of goods for commerce as defined in §§ 3
(r) and 3(s) of the Act, 29 U.S.C. § 203(1) and 203(s) and/or Plaintiff and those similarly-situated
was and/or is engaged in interstate commerce for Bright. Bright’s business activities involve those
to which the Fair Labor Standards Act applies. Bright is a flooring company and, through its
business activity, affects interstate commerce. The Plaintiff's work for Bright likewise affects
interstate commerce. Plaintiff was employed by Bright as a non-exempt employee for Bright’s
business.

28. | While employed by Bright, Plaintiff worked approximately an average of sixty (60)
hours per week without being compensated at the rate of not less than one- and one-half times the
regular rate at which he was employed. Plaintiff was employed as an assistant performing the
same or similar duties as that of those other similarly situated assistants who Plaintiff observed
worked in excess of 40 hours per week without overtime compensation.

29. Plaintiff was paid an average of $100 per day from on or about January 8, 2020 to
October 6, 2020 but was never compensated for overtime wages for the hours that he worked in
excess of 40 hours per week. Plaintiff seeks to recover for unpaid overtime wages accumulated

from the date of hire and/or from three (3) years from the date of the filing of this complaint.

O* SAENZ & ANDERSON

we ATTORNEY §S AT
www.saenzanderson.com
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 6 of 11

30. Prior to the completion of discovery and to the best of Plaintiff's knowledge, at the
time of the filing of this complaint, Plaintiff's good faith estimate of unpaid wages are as follows:
$500 (weekly pay) /60 = $8.33 (hourly rate) x .5 (overtime rate) x 20 (overtime hours) x 40
(compensable weeks) = $3,333.33 x 2 (liquidated damages) = $6,666, plus a reasonable amount
of mandatory attorney’s fees and costs.

31.  Atall times material hereto, Bright failed to comply with Title 29 U.S.C. §§ 201-
219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly-situated
performed services and worked in excess of the maximum hours provided by the Act but no
provision was made by Bright to properly pay them at the rate of time and one half for all hours
worked in excess of forty hours (40) per workweek as provided in said Act. The additional persons
who may become Plaintiffs in this action are weekly-paid employees and/or former employees of
Bright who are and who were subject to the unlawful payroll practices and procedures of Bright
and were not paid time and one half of their regular rate of pay for all overtime hours and straight
time hours worked in excess of forty.

32. Bright knew and/or showed reckless disregard of the provisions of the Act
conceming the payment of overtime wages as required by the Fair Labor Standards Act and
remains owing Plaintiff and those similarly-situated these overtime wages since the
commencement of Plaintiff's and those similarly-situated employee’s employment with Bright as
set forth above, and Plaintiff and those similarly-situated are entitled to recover double damages.

33. Bright never posted any notice, as required by the Fair Labor Standards Act and

Federal Law, to inform employees of their federal rights to overtime and minimum wage

payments.

OW SAENZ & ANDERSON
ww FV ATTORNEYS AT LAW

www.saenzanderson.com
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 7 of 11

34. Bright willfully and intentionally refused to pay Plaintiff overtime wages and
minimum wages as required by the law of the United States as set forth above and remains owing
Plaintiff these overtime wages since the commencement of Plaintiff's employment with Bright as
set forth above.

35. Plaintiff has retained the law offices of the undersigned attorney to represent him
in this action and is obligated to pay a reasonable attorneys’ fee.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff and those similarly-situated request that this Honorable Court:
A. Enter judgment for Plaintiff and other similarly-situated and against Bright on the basis of
Bright’s willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other
Federal Regulations; and
B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and overtime
compensation for hours worked in excess of forty weekly, with interest; and
C. Award Plaintiff an equal amount in double damages/liquidated damages; and
D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and
E. Grant such other and further relief as this Court deems equitable and just and/or available
pursuant to Federal Law.

JURY DEMAND

Plaintiff and those similarly situated demand trial by jury of all issues triable as of right by

jury.

fr SAENZ & ANDERSON

we ¥ ATTORNEYS LAW

pe aS:
Case 0:20-cv-62274-RAR Document 1-2 Entered on FLSD Docket 11/08/2020 Page 8 of 11

COUNT Ill: WAGE AND HOUR VIOLATION BY MARTINEZ

36. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-13
and 21-35 above as if set out in full herein.

37. At the times mentioned, Martinez was, and is now, the Director and/or owner of
Martinez. Martinez was an employer of Plaintiff and others similarly situated within the meaning
of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual
defendant acted directly in the interests of Bright in relation to the employees of Bright, including
Plaintiff and others similarly situated. Martinez had operational control of Bright, provided
Plaintiff with his work schedule, and is jointly liable for Plaintiff's damages.

38. Martinez had the ability to pay or not pay wages to Plaintiff.

39. Martinez willfully and intentionally refused to pay Plaintiff overtime wages as
required by the law of the United States as set forth above and remains owing Plaintiff these
overtime wages since the commencement of Plaintiff's employment with Defendants as set forth
above.

40. Plaintiff has retained the law offices of the undersigned attorney to represent him
in this action and is obligated to pay a reasonable attorneys’ fee.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:
A. Enter judgment for Plaintiff and other similarly situated and against Martinez on the basis of
Bright’s willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other
Federal Regulations; and
B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

compensation for hours worked in excess of forty weekly, with interest; and

Ow SAENZ & ANDERSON

we y ATTORNEY 5 AT L A W

www.saenzanderson.com
Case 0:20-cv-62274-RAR Document 1-2. Entered on FLSD Docket 11/08/2020 Page 9 of 11

C. Award Plaintiff an equal amount in double damages/liquidated damages; and

D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

E. Grant such other and further relief as this Court deems equitable and just and/or available

pursuant to Federal Law.

JURY DEMAND

Plaintiff and those similarly situated demand trial by jury of all issues triable as of right by

jury.

Dated: October 15, 2020.

OW SAENZ & ANDERSON

A T TO R NE YS AT LAW

vy

Respectfully submitted,

By:_/s/Tanesha Blye

Tanesha Blye, Esquire

Fla. Bar No.: 0738158

Email: tblye@saenzanderson.com

_ Aron Smukler, Esquire

Fla. Bar No.: 297779

Email: asmukler@saenzanderson.com
R. Martin Saenz, Esquire

Fla. Bar No.: 0640166

Email: msaenz@saenzanderson.com

SAENZ & ANDERSON, PLLC
20900 NE 30 Avenue, Ste. 800
Aventura, Florida 33180
Telephone: (305) 503-5131
Facsimile: (888) 270-5549
Counsel for Plaintiff

www.saenzanderson.com
Filing 81S 3200998 E-Pags To RO OI0 | 1:65 SSBF On FLSD Docket 11/08/2020 Page 10 of 11

RETURN OF SERVICE

 

State of Florida County of Broward Circuit Court

Case Number: CACE-20-017163-12

Plaintiff:
ANTHONNY CEDENO

VS,

Defendant:
BRIGHT FLOORING DESIGNERS, CORP. and NELSON MARTINEZ
ENCISO

For:

Tanesha Blye

Saenz & Anderson
20900 Ne 30th Avenue
Ste. 800

Aventura, FL 33180

Received by Lindsay Legal Services, Inc on the 19th day of October, 2020 at 3:29 pm to be served on
BRIGHT FLOORING DESIGNERS, CORP. C/O NELSON MARTINES ENCINO, 105 GABLES BLVD,
WESTON, FL 33326.

Il, FRANCISCO COLON, do hereby affirm that on the 20th day of October, 2020 at 6:00 pm, I:

Effected Corporate Service by delivering a true copy of CIVIL ACTION SUMMONS, CIVIL COVER SHEET
AND COMPLAINT with the date and hour of service endorsed thereon by me, at the within named
Registered Agent's/Officer’s usual place of abode, to a person residing therein who is 15 years of age or
older to wit: ANDREA ELIZALDE as SPOUSE OF THE R/A at the address of 105 GABLES BLVD,
WESTON, FL 33326 and informing said person of the contents thereof, pursuant to F.S.S. 48.081 (3)(b)

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served. Under penalty of perjury, |
declare that | have read the foregoing documents, and that the facts stated in it are true. NO NOTARY
REQUIRED PURSUANT TO F.S.92.525(2)

 

 

FRANCISCO COLON
#593

Lindsay Legal Services, Inc
7105 SW 8th Street

Suite 307

Miami, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2020002555

Copyright © 1892-2020 Database Services, Inc. - Process Server's Toolbox VB.IG

2 ETT AM: RPOW/ADKN COTINTV FT RDPENTIA DY FORMAN CIERK 1f/9N/9N9N 114-N4-5A DM CK

 
Filing AF 13320379-E Filet oO OI 1 t:05 SS BRE On PLSD Docket 11/08/2020 Page 11 of 11

RETURN OF SERVICE

State of Florida County of Broward Circuit Court
Case Number: CACE-20-017163-12

Plaintiff:
ANTHONNY CEDENO

VS.

Defendant:
BRIGHT FLOORING DESIGNERS, CORP. and NELSON MARTINEZ
ENCISO

For:

Tanesha Blye

Saenz & Anderson
20900 Ne 30th Avenue
Ste. 800

Aventura, FL 33780

Received by Lindsay Legal Services, Inc on the 79th day of October, 2020 at 3:29 pm to be served on
NELSON MARTINEZ ENCISO, 284 LAS BRISAS CIRCLE, SUNRISE, FL 33326.

|, FRANCISCO COLON, do hereby affirm that on the 20th day of October, 2020 at 6:05 pm, |:

SUBSTITUTE served by delivering a true copy of CIVIL ACTION SUMMONS, CIVIL COVER SHEET
AND COMPLAINT with the date and hour of service endorsed thereon by me, to: ANDREA ELIZALDE as
SPOUSE at the address of: 105 GABLES BLVD, WESTON, FL 33326 the within named person's usual
place of abode, who resides therein, who is fifteen (15) years of age or older and informed said person of
the contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:

10/20/2020 5:50 pm Attempted service at 284 Las Brisas Circle, Sunrise, Fl. 33326. This is Las Brisas
Townhomes, Spoke with Luc, new owner. Defendant unknown to him.

10/20/2020 6:05 pm Served at 105 Gables Bivd. Weston, FI. 33326.

we RTT AD: RBOVWARN COTINTV FT RRPENTDA NM BORMAN CT ERK 1N/IA/ININ 11-06-54 DMA
